Before the Full Court.
Pursuant to Code § 17.1-402(D), the Court, on its own motion, has decided to hear this case en banc. Because the merits of the appeal have been addressed in the briefs previously filed with the Court, no further briefing is required. Each party shall submit ten additional copies of their previously-filed briefs. In addition, the appellant shall submit ten additional copies of the appendix previously filed. All additional copies should be submitted by May 16, 2008.
In accordance therewith, the mandate entered herein on April 22, 2008 is stayed pending the decision of the Court en banc and the appeal is reinstated on the docket of this Court.